NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Submitted March 31, 2009
                                    Decided March 31, 2009

                                             Before

                               FRANK H. EASTERBROOK, Chief Judge

                               DIANE P. WOOD, Circuit Judge

                               DIANE S. SYKES, Circuit Judge

No. 08‐2018

UNITED STATES OF AMERICA,                             Appeal from the United States District
           Plaintiff‐Appellee,                        Court for the Northern District of Illinois,
                                                      Eastern Division.
       v.
                                                      No. 06 CR 33‐4
ALAN M. JUNGELS,
     Defendant‐Appellant.                             James B. Zagel, 
                                                      Judge.

                                           O R D E R

        Alan Jungels pleaded guilty, pursuant to a written plea agreement that included an
appeal waiver, to one count of distributing child pornography.  See 18 U.S.C. § 2252A(a)(1). 
The district court sentenced Jungels to 240 months in prison, the statutory maximum. 
Jungels filed a notice of appeal, but his appointed counsel now seek to withdraw under
Anders v. California, 386 U.S. 738 (1967), because they cannot discern a nonfrivolous basis for
appeal.  Jungels has not accepted our invitation to comment on counsel’s motion.  See CIR. R.
51(b).  Because counsel’s supporting brief is adequate, we limit our review to the potential
issues identified in the brief.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).
No. 08‐2018                                                                              Page 2

        Counsel begin by telling us that Jungels does not wish to challenge his guilty plea. 
So counsel appropriately refrain from discussing whether Jungels could argue that his plea
was not voluntary.  See United States v. Knox, 287 F.3d 667, 670‐71 (7th Cir. 2002).
  
        Counsel consider only one potential issue: whether Jungels can challenge his
sentence.  But as counsel note, the appeal waiver forecloses any argument challenging his
sentence except a claim that the district court relied on a constitutionally impermissible
factor or that the sentence exceeded the statutory maximum.  See United States v. Lockwood,
416 F.3d 604, 608 (7th Cir. 2005); United States v. Bownes, 405 F.3d 634, 637 (7th Cir. 2005). 
Neither of those issues is relevant here; thus, any argument that the court erred in imposing
Jungels’s sentence would be frivolous.

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.